Citation Nr: 9909512	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


FINDING OF FACT

Nonservice-connected disabilities preclude the veteran from 
maintaining substantially gainful employment consistent with 
his age, education and occupational experience. 


CONCLUSION OF LAW

The requirements for a permanent and total rating for pension 
purposes have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

During a January 1999 video-conference hearing, the veteran 
testified that his physical problems, primarily his 
nonservice-connected diabetes mellitus, render him unable to 
secure or maintain substantially gainful employment.  He 
maintains that he receives both Social Security disability 
benefits and pension benefits from the Chicago Transit 
Authority (the veteran drove a bus from 1978 to 1993).  The 
veteran contends that after he stopped driving in 1993, he 
tried to find work but was denied as a result of lab tests, 
which revealed the severity of his diabetes mellitus.  Prior 
to being a bus driver, he maintains that he used to do 
physical work, such as lifting.  Finally, he contends that 
after he lost his job as a bus driver, he suffered various 
psychological problems, such as depression, anxiety and 
obsessive-compulsive disorder.

The Board finds that the veteran's claim for pension is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that this claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the law, the Secretary shall pay to each veteran who 
served for ninety days or more during a period of war and who 
is permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension at the rate prescribed by 38 U.S.C.A. 
§ 1521.  Permanent and total disability for pension purposes 
is deemed to be present if a veteran's disabilities are 
productive of a total schedular rating under the "average 
person" standard of pension eligibility, or the disability 
ratings meet the schedular requirements for the assignment of 
a total disability rating under the "unemployability" 
standard of pension eligibility.  38 U.S.C.A. § 1502(a); 38 
C.F.R. §§ 4.15, 4.16, 4.17.  A permanent and total disability 
rating for pension purposes may also be granted on an 
extraschedular basis if the disability requirements based on 
the percentage standards of the rating schedule are not met, 
but the veteran is found to be unemployable by reason of his 
or her disabilities, age, occupational background and other 
related factors.  38 C.F.R. § 3.321(b)(2). Permanent and 
total disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 
C.F.R. §§ 3.340(b), 4.15 (1998).

The veteran's nonservice-connected disabilities include a 
stomach disorder, currently evaluated as noncompensably 
disabling; a right knee disorder and bilateral pes planus 
with calluses, both evaluated as 10 percent disabling; and 
diabetes mellitus, currently evaluated as 20 percent 
disabling.  The veteran has a combined disability rating of 
40 percent.

The Board has determined that the ratings currently assigned 
for the veteran's nonservice-connected disabilities, are 
proper, except that diabetes mellitus is more appropriately 
evaluated as 40 percent disabling.  Therefore, the combined 
rating assigned for these disabilities is 50 percent. 
Accordingly, on the basis of the objective "average person" 
standard of review, a permanent and total disability 
evaluation is not warranted. Further, such combined rating 
does not meet the minimum percentage requirements for total 
disability under 38 C.F.R. § 4.16 (and even assuming, without 
conceding, that each of the veteran's nonservice-connected 
disabilities is permanent in accordance with 38 C.F.R. § 
4.17), the veteran's disabilities are objectively determined 
not to be representative of total disability in accordance 
with 38 C.F.R. §§ 4.16 and 4.17. 

Since the veteran's disabilities do not meet the threshold 
requirements of 38 C.F.R. § 4.17, as applied to pension cases 
through 38 C.F.R. § 4.16, the Board must further determine 
whether the veteran would be eligible for pension benefits on 
the basis of subjective criteria, see Brown v. Derwinski, 2 
Vet. App. 444 (1992), including consideration of a claimant's 
age, education and occupational history, and unusual physical 
and mental defects.  Such subjective standard mandate of 38 
U.S.C.A. § 1521(a) is created by 38 C.F.R. § 4.17 and § 
3.321(b)(2) being read together.  See Talley, supra.

With respect to the subjective factors bearing on the 
veteran's possible entitlement to pension benefits, such as 
age, education and occupational background, the Board notes 
that the veteran was born in 1950, has a high school 
education, worked as a bus driver for the Chicago Transit 
Authority (CTA) from 1978 to 1993 and is in receipt of both 
Social Security disability benefits and pension benefits from 
the CTA as a result of his physical impairment, primarily his 
nonservice-connected diabetes mellitus. It appears that the 
veteran's diabetes mellitus impedes his work performance as a 
bus driver in some measure, and it may be that the combined 
effects of his non-service connected disabilities preclude 
work involving significant physical exertion.  The Board also 
notes that private and VA medical records, dating from August 
1996 to July 1997, reflect that the veteran's diabetes 
mellitus, has been poorly controlled and that he has been 
placed on a diabetic diet. Consequently, the Board finds that 
diabetes mellitus warrants a 40 percent evaluation. See 
38 C.F.R. § Part 4, Code 7913 (1998). A July 1997 VA 
examination report noted that the veteran's diabetes mellitus 
had been poorly controlled and required several 
hospitalizations, mostly for insulin reactions but also for 
control of hypertension (blood pressure was found to have 
been 140/82 on recent VA examination).  

Given that the veteran is in receipt of both Social Security 
disability benefits and pension benefits from the CTA as 
result of his physical impairment, primarily his nonservice-
connected diabetes mellitus, the Board finds that the 
veteran's disabilities, when considered in light of his 
education, work experience, and age, render him unable to 
secure and follow a substantially gainful occupation.  
Therefore, the Board concludes that nonservice-connected 
pension benefits are warranted based on the aforementioned 
subjective criteria.  The benefit of the doubt is resolved in 
the veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.321(b)(2), 4.17.

ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


